                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STEVEN ERIC GOULD,                                   Case No. 18-cv-05427-HSG
                                   8                     Plaintiff,                           ORDER DENYING WITHOUT
                                                                                              PREJUDICE REQUEST FOR
                                   9              v.                                          APPOINTMENT OF COUNSEL;
                                                                                              GRANTING EXTENSION OF TIME TO
                                  10     VERGARA, et al.,                                     OPPOSE SUMMARY JUDGMENT
                                                                                              MOTION
                                  11                     Defendants.
                                                                                              Re: Dkt. No. 38
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiff filed this pro se civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff has

                                  15   requested appointment of counsel for this case, as well as the other cases that he has pending in

                                  16   this district, the Eastern District of California, and the Central District of California. Plaintiff

                                  17   states that on June 18, 2019, he will be transferred to Orange County Jail which will deny him

                                  18   access to the courts. He states that Orange County Jail does not have a library; that it takes three

                                  19   to four weeks to obtain legal materials; that he is not allowed to bring his legal materials from his

                                  20   current place of incarceration to Orange County Jail; and that Orange County Jail does not have a

                                  21   copy machine and does not allow inmates to have pens or mailers. Plaintiff states that he requires

                                  22   appointment of counsel to ensure that he can properly litigate his cases. For the reasons set forth

                                  23   below, the Court DENIES Plaintiff’s request for appointment of counsel without prejudice to re-

                                  24   filing should the circumstances so warrant, and sua sponte GRANTS Plaintiff an extension of time

                                  25   to October 23, 2019 to file his opposition to Defendants Luna and Vergara’s summary judgment

                                  26   motion.

                                  27           There is no constitutional right to counsel in a civil case unless an indigent litigant may

                                  28   lose his physical liberty if he loses the litigation. See Lassiter v. Dep’t of Social Svcs., 452 U.S.
                                   1   18, 25 (1981); Rand v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997) (no constitutional right to

                                   2   counsel in § 1983 action), withdrawn in part on other grounds on reh’g en banc, 154 F.3d 952

                                   3   (9th Cir. 1998) (en banc). The decision to request counsel to represent an indigent litigant under §

                                   4   1915 is within “the sound discretion of the trial court and is granted only in exceptional

                                   5   circumstances.” Franklin v. Murphy, 745 F.2d 1221, 1236 (9th Cir. 1984). A finding of the

                                   6   “exceptional circumstances” of the plaintiff seeking assistance requires an evaluation of the

                                   7   likelihood of the plaintiff’s success on the merits and an evaluation of the plaintiff’s ability to

                                   8   articulate his claims pro se in light of the complexity of the legal issues involved. See Agyeman v.

                                   9   Corrections Corp. of America, 390 F.3d 1101, 1103 (9th Cir. 2004); Rand,113 F.3d at 1525;

                                  10   Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir. 1991); Wilborn v. Escalderon, 789 F.2d 1328,

                                  11   1331 (9th Cir. 1986). Both of these factors must be viewed together before reaching a decision on

                                  12   a request for counsel under § 1915. See id. Neither the need for discovery, nor the fact that the
Northern District of California
 United States District Court




                                  13   pro se litigant would be better served with the assistance of counsel, necessarily qualify the issues

                                  14   involved as complex. See Rand, 113 F.3d at 1525 (where plaintiff’s pursuit of discovery was

                                  15   comprehensive and focused, and his papers were generally articulate and organized, district court

                                  16   did not abuse discretion in denying request for counsel); Wilborn, 789 F.2d at 1331 (that plaintiff

                                  17   may well have fared better with assistance of counsel not enough).

                                  18          Here, it is unclear whether Plaintiff has been transferred to Orange County Jail as the Court

                                  19   has not yet received a change of address notification. It is also unclear the duration of Plaintiff’s

                                  20   stay at Orange County Jail. Plaintiff has thus far ably articulated his claims. And it appears that

                                  21   during Plaintiff’s stay at Orange County Jail, he will be able to access legal materials by sending

                                  22   out requests even if he will not be able to promptly access the materials. Given the current

                                  23   circumstances, the Court finds that Plaintiff has not demonstrated exceptional circumstances

                                  24   warranting the appointment of counsel at this time. The Court therefore DENIES the request for

                                  25   appointment of counsel without prejudice to renewing if the circumstances so warrant. The Court

                                  26   is mindful of Plaintiff’s allegations that he will face a delay in accessing legal materials, and notes

                                  27   that Defendants Luna and Vergara have recently filed a summary judgment motion. Accordingly,

                                  28   the Court sua sponte GRANTS Plaintiff an extension of time to September 23, 2019 to file his
                                                                                          2
                                   1   opposition to Defendants Luna and Vergara’s summary judgment motion. To the extent that

                                   2   Plaintiff is requesting counsel to represent him in other cases, the request is also DENIED because

                                   3   the Court cannot order relief in other cases.

                                   4          This order terminates Dkt. No. 38.

                                   5          IT IS SO ORDERED.

                                   6   Dated: 7/23/2019

                                   7                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   8                                                   United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        3
